             Case 20-40310                Doc 5      Filed 01/22/20 Entered 01/22/20 18:11:56                                  Main Document
                                                         UNITED STATES
                                                                   Pg BANKRUPTCY
                                                                       1 of 11   COURT
                                                             EASTERN DISTRICT OF MISSOURI
                                                                  EASTERN DIVISION

In re: Christian Jalaff & Stella Jalaff                                                        )   Case No.

SSN: XXX-XX- 2336                                                                              )   Hearing Date:

SSN: XXX-XX- 8812                                                                              )   Hearing Time:

Debtor(s).                                                                                     )   Hearing Location: ___


                                                                      CHAPTER 13 PLAN


                                                                                                                                                     Included
1.1 A limit on the dollar amount of a secured claim, which may result in a partial payment or no payment at all to the secured creditor.
                                                                                                                                                   x Not Included

                                                                                                                                                     Included
1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest.
                                                                                                                                                   x Not Included

                                                                                                                                                     Included
1.3 Nonstandard provisions set out in Part 5.
                                                                                                                                                   x Not Included


Part 1.      NOTICES
TO DEBTORS: This form sets out options that may be appropriate in some cases, but the presence of an option does not indicate that the option is
appropriate in your circumstances or that it is permissible in the Eastern District of Missouri. Plans that do not comply with local rules and judicial rulings
may not be confirmable.
TO CREDITORS: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan carefully and
discuss it with your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult one. If you oppose the plan’s
treatment, you or your attorney must file an objection to confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015. The
Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN
ORDER TO PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL SHARE ONLY IN FUNDS DISBURSED AFTER THE
CHAPTER 13 TRUSTEE RECEIVES THE CLAIM.


Part 2.      PLAN PAYMENTS AND LENGTH OF PLAN
2.1            Payments Debtor is to make regular payments to the Chapter 13 Trustee as follows: (complete one of the following payment options)
          Plan Payments.
      (A) $1,025.00 per month for 60 months.
      (B) $_____ per month for ____ months, then $_____ per month for ____ months, then $_____ per month for ____ months.
      (C) A total of $_____ through ____, then $_____ per month for ____ months beginning with the payment due in ____, 20____.


2.2          Refunds Within fourteen days after filing federal and state income tax returns, Debtor shall provide the Chapter 13 Trustee with a copy of each
        Tax Refunds.
return required to be filed during the life of the plan. The Debtor shall send any tax refund received during the pendency of the Chapter 13 case to the
Trustee; however, Debtor may retain a portion of a tax refund to pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits consisting of Earned Income Credit (EIC) and Additional Child Tax
Credit, each year.


2.3       Additional Lump Sums.
                          Sums Debtor shall send additional lump sum(s) consisting of _________, if any, to be paid to the Trustee.


Part 3.      DISBURSEMENTS
Creditors shall be paid in the following order and in the following fashion. Unless stated otherwise, the Chapter 13 Trustee will make the payments to
creditors. All disbursements by the Trustee will be made pro-rata by class, except per month disbursements described below. However, if there are funds
available after payment of equal monthly payments in paragraph 3.5 and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs
until paid in full before distributing to the next highest paragraphs:


3.1       Trustee Pay Trustee a percentage fee as allowed by law.
          Trustee.


3.2                                 Arrearages Trustee will cure pre-petition arrearage on any executory contract accepted in paragraphs 3.3(A) or (B) over
         Executory Contract/Lease Arrearages.
the following period, estimated as follows:
CREDITOR NAME                                         TOTAL AMOUNT DUE                                                   CURE PERIOD
-NONE-                                                                                                                   6 months
          Case 20-40310                Doc 5         Filed 01/22/20             Entered 01/22/20 18:11:56                       Main Document
3.3     Pay the following sub-paragraphs concurrently:(Payments
                                            concurrently:           to bePg
                                                                          made 2 by
                                                                                 ofthe11Trustee under this paragraph shall cease when the proof of claim has
been paid in full, the Chapter 13 plan has completed, or the Court so orders.)
                                       payments Debtor assumes executory contract for real property with the following creditor(s) and proposes to maintain
 (A) Post-petition real property lease payments.
 payments (which the Debtor shall pay) in accordance with terms of the original contract as follows:
CREDITOR NAME                                                             MONTHLY PAYMENT
-NONE-


                                           payments Debtor assumes executory contract for personal property with the following creditor(s) and proposes to
 (B) Post-petition personal property lease payments.
 maintain payments (which the Trustee shall pay) in accordance with terms of the original contract as follows:
CREDITOR NAME                               MONTHLY PAYMENT                                         EST MONTHS REMAINING
-NONE-




 (C) Continuing Debt Payments (including post-petition mortgage payments on real estate, other than Debtor's residence.)
                                                                                                                 residence.) Maintain payments of the following
 continuing debt(s) in accordance with terms of the original contract with any arrearages owed at the time of filing to be cured in paragraph
 3.5(A). Trustee shall make payments in the amount listed below or as adjusted by the creditor under terms of the loan agreement.
CREDITOR NAME                                                             MONTHLY PAYMENT
-NONE-


 (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the
 monthly amount listed below (or as adjusted by creditor under terms of loan agreement) to:
CREDITOR NAME                                           MONTHLY PAYMENT                                       BY DEBTOR / TRUSTEE
Wells Fargo National Bank                               $1,200.00                                             Debtor

Wells Fargo Bank Nv Na                                  $300.00                                               Debtor


 (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears (not provided for elsewhere in the plan) in full in equal monthly
 installments over the life of the plan, estimated as:
CREDITOR NAME                                       TOTAL AMOUNT DUE                                                   INTEREST RATE
-NONE-


3.4                Fees Pay Debtor's attorney $2,350.00 in equal monthly payments over 18 months (no less than 18 months). Any additional fees allowed by
        Attorney Fees.
the Court shall be paid pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this paragraph]


3.5      Pay the following sub-paragraphs concurrently:
                                          concurrently
(A) Pre-petition arrears on secured claims paid in paragraph 3.3.
                                                               3.3 Pay pre-petition arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly
installments over the period set forth below and with the interest rate identified below, estimated as follows. If no period is set forth below for a claim to be
paid under this paragraph, the claim will be paid over the lesser of the plan length or 48 months.
CREDITOR NAME                                     TOTAL AMOUNT DUE                                CURE PERIOD                     INTEREST RATE
Wells Fargo National Bank                         $16,000.00                                      48 months                       0.00%

Wells Fargo Bank Nv Na                            $6,000.00                                       48 months                       0.00%


                                   full The following claims shall be paid in full in equal monthly payments over the period set forth below with
 (B) Secured claims to be paid in full.
 6.25%
     % interest. If no period is set forth below for a claim to be paid under this paragraph, the claim will be paid over the plan length.
CREDITOR                                      EST BALANCE DUE                           REPAY PERIOD                      TOTAL w/ INTEREST
Santander Consumer Usa                        $16,436.00                                60 months                         $16,436.00


 (C) Secured claims subject to modification.
                               modification Pay all other secured claims the fair market value of the collateral, as of the date the petition was filed, in equal
 monthly payments over the period set forth below with 6.25% % interest and with any balance of the debt to be paid as non-priority unsecured debt under
 paragraph 3.9(A), estimated as set forth below. If no period is set forth below for a claim to be paid under this paragraph, the claim will be paid over the plan
 length.
          Case 20-40310                 Doc 5       Filed 01/22/20 Entered 01/22/20 18:11:56 Main Document
CREDITOR                   BALANCE DUE                     FMV PgREPAY
                                                                   3 of 11
                                                                        PERIOD          TOTAL w/ INTEREST
-NONE-                                                                       60 months




 (D) Co-debtor debt paid in equal monthly installments.
                                             installments The following co-debtor claims(s) to be paid by Trustee or by the co-debtor as noted below. If paid
 by Trustee, such claim(s) shall be paid in equal monthly installments over the period and with interest as identified below:
CREDITOR               EST BALANCE DUE                         TRUSTEE / CO-DEBTOR                              PERIOD            INTEREST RATE
-NONE-


                             Costs Pay any post-petition fees and costs as identified in a notice filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1
 (E)) Post Petition Fees and Costs.
 as a supplement to an allowed claim or any other post-petition fees and costs which the Court allows and orders the Trustee to pay. Any such amounts shall
 be paid in equal monthly payments over the remainder of the plan duration and shall not receive interest.


3.6      Additional Attorney Fees.
                             Fees Pay $2,400.00 of Debtor's attorney's fees and any additional Debtor's attorney's fees allowed by the Court.


3.7      Pay sub-paragraphs concurrently:
                            concurrently


                                        Claims The following unsecured co-debtor guaranteed debt to be paid by Trustee or by the co-debtor as noted below.
 (A) Unsecured Co-debtor Guaranteed Claims.
 If paid by Trustee, pay claim in full with interest rate as identified below:
CREDITOR                   EST TOTAL DUE                          TRUSTEE / CO-DEBTOR                                    INTEREST RATE
Usdoe/Glelsi               $25,983.00                             C-Signor


                      Claims Domestic support obligation arrearages assigned to, or recoverable by, a governmental unit, will be paid a fixed amount with the
 (B) Assigned DSO Claims.
 balance to be owed by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4). Regular payments that become due after filing
 shall be paid directly by Debtor(s):

CREDITOR                       TOTAL DUE                          TOTAL AMOUNT PAID BY TRUSTEE




3.8     Priority Claims. Pay priority claims allowed under § 507 that are not addressed elsewhere in the plan in full, estimated as follows:
CREDITOR NAME                                                                               TOTAL AMOUNT DUE
Internal Revenue Service                                                                    $531.00

Missouri Department of Revenue                                                              $623.00

Internal Revenue Service                                                                    $2,903.00

Missouri Department of Revenue                                                              $940.00




3.9     Pay the following sub-paragraphs concurrently:
                                         concurrently


 (A) General Unsecured Claims.
                         Claims Pay non-priority, unsecured creditors. Estimated total owed: $143,070.32. Amount required to be paid to non-priority
 unsecured creditors as determined by §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $7,141.00. Amount required to be paid to nonpriority
 unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor guarantees a minimum of $7,141.00 (Dollar amount or 100%) will be paid to non-
 priority unsecured creditors.


 (B) Surrender of Collateral.
                    Collateral Debtor proposes to surrender the following collateral to the following creditor(s) and requests that the Court grant the creditor
 relief from the stays under sections 11 U.S.C. 362 and 1301. Any deficiency shall be paid as non-priority unsecured debt. unless noted otherwise below.
 □ Any deficiency shall be paid.
        The Trustee shall stop payment on the creditor's claim until such time as the creditor files an amended claim showing the secured and unsecured
      deficiency (if any) still owed after sale of the surrendered collateral. (This paragraph shall not be effective unless the box is checked)
CREDITOR NAME                                                                             COLLATERAL
-NONE-
           Case 20-40310                Doc 5         Filed 01/22/20             Entered 01/22/20 18:11:56                       Main Document
 (C) Rejected Executory Contracts/Leases. Debtor rejects the followingPg
                                                                       executory
                                                                          4 of contract(s)
                                                                                 11        with the following creditor(s). Any balance will be paid as non-
 priority unsecured debt:
CREDITOR NAME                                                                     CONTACT / LEASE
-NONE-




Part 4.    OTHER STANDARD PLAN PROVISIONS
4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than the Debtor, will make all pre-confirmation disbursements
pursuant to § 1326(a).


4.2     All creditors entitled to pre-confirmation disbursements, including lease creditors, must file a proof of claim to be entitled to receive payments from
the Chapter 13 Trustee.


4.3       The proof of claim shall control the valuation of collateral and any valuation stated in the plan shall not be binding on the creditor.


4.4     The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for payment to any creditor secured by a mortgage on real estate
pending filing of a claim.


4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.


4.6     Debtor is not to incur further credit or debt without the consent of the Court unless necessary for the protection of life, health or property and consent
cannot be obtained readily.


4.7       All secured creditors shall retain the liens securing their claims until the earlier of the payment of the underlying debt determined under non-
bankruptcy law or discharge under § 1328. However, Debtor will request avoidance of non-purchase money liens secured by consumer goods as well as
judicial liens which impair exemptions and said creditors will not retain their liens if the court enters an order granting Debtor's request to avoid the liens.


Part 5.     NONSTANDARD PLAN PROVISIONS
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.


The following plan provisions will be effective only if there is a check in the box “included” in Part 1 of this Plan:
5.1 ___________________________________
5.2 ___________________________________


Part 7.     CERTIFICATION
The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the provisions in this Plan are identical to those contained in Official Local
Form 13 of the Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE: 01-22-20                    DEBTOR: /s/ Christian K. Jalaff

DATE: 01-22-20                    DEBTOR: /s/ Stella M. Jalaff

                                   /s/ Michael Doyel
                                   Attorney for Debtor(s)
                                   MOBAR #42478
                                   EDMO #42478
DATE: 01-22-20                     10820 Sunset Office Drive, Suite 124
                                   St. Louis, MO 63127
                                   314-909-9909
                                   314-909-6626 fax
                                   mike@doyellaw.com




                                   CERTIFICATE OF SERVICE
        Case 20-40310          Doc 5     Filed 01/22/20        Entered 01/22/20 18:11:56            Main Document
                                                            Pg 5 was
I certify that a true and correct copy of the foregoing document of 11
                                                                     filed electronically on January 22, 2020 with the United
States Bankruptcy Court, and has been served on the parties in interest via e-mail by the Court’s CM/ECF System as listed
on the Court’s Electronically Mail Notice List.

I certify that a true and correct copy of the foregoing document was filed electronically on January 22, 2020 with the United
States Bankruptcy Court, and will be served by Regular United States Mail Service, first class, postage fully pre-paid, address
to those parties on the Court’s Manual Notice List and listed below on January 22, 2020.
Account Resolution Cor
700 Goddard Ave
Chesterfield, MO 63005



Account Resolution Corp
700 Goddard Ave.
Chesterfield, MO 63005



Arsenal Credit Union
3780 Vogel Rd
Arnold, MO 63010



AT&T
P.O. Box 5014
Carol Stream, IL 60197



AT&T Mobility
P.O. Box 536216
Atlanta, GA 30353



Axcssfn/Cngo
7755 Montgomery Rd Ste 4
Cincinnati, OH 45236



Banfield Pet Hospital
10900 Sunset Office Drive
Saint Louis, MO 63127



Bank of America
P.O. Box 5170
Simi Valley, CA 93162



Caduceus Corporation
P.O. Box 78515
Saint Louis, MO 63178



Caine Weiner
Po Box 55848
Sherman Oaks, CA 91413



Capital One/Best Buy
        Case 20-40310         Doc 5   Filed 01/22/20 Entered 01/22/20 18:11:56   Main Document
Po Box 5253                                        Pg 6 of 11
Carol Stream, IL 60197



Cavalry Portfolio Serv
Po Box 27288
Tempe, AZ 85285



Cb/Amrtv
Po Box 182789
Columbus, OH 43218



Cbna
Po Box 5002
Sioux Falls, SD 57117



Check N Go
676 Gravois Blvd
STE C
Fenton, MO 63026



Check N Go
7755 S Montgomery Road
Cincinnati, OH 45236



Choice Recovery
1550 Old Henderson Rd St
Columbus, OH 43220



Citi
P.O. Box 9001037
Louisville, KY 40290



Citifinancial
300 Saint Paul Pl
Baltimore, MD 21202



Comenity Bank/Justice
Po Box 182789
Columbus, OH 43218



Comprehensive Path Services
P.O.Box 842049
Kansas City, MO 64184



Credit One Bank Na
Po Box 98875
Las Vegas, NV 89193
        Case 20-40310        Doc 5   Filed 01/22/20 Entered 01/22/20 18:11:56   Main Document
                                                  Pg 7 of 11
D&A Services
1400 E Touhy
STE G2
Des Plaines, IL 60018



Daniel Rabin
P.O. Box 480707
Kansas City, MO 64148



Day Knight & Associates
15559 Manchester Road
Ballwin, MO 63011



Dr Josh Carmon
5809 S Lindbergh Blvd
Saint Louis, MO 63128



ERC
P.O. Box 23870
Jacksonville, FL 32241



Ernst Radiology
55 West Port Plaza
Suite 300
Saint Louis, MO 63146



Fenton Emergency Group LLC
P.O.Box 731584
Dallas, TX 75373



Fia Card Services
Po Box 982238
El Paso, TX 79998



First Premier Bank
601 S Minnesota Ave
Sioux Falls, SD 57104



I C System
Po Box 64378
Saint Paul, MN 55164



IC System
P.O.Box 64375
Saint Paul, MN 55164



Internal Revenue Service
        Case 20-40310            Doc 5   Filed 01/22/20 Entered 01/22/20 18:11:56   Main Document
P.O. Box 7346                                         Pg 8 of 11
Philadelphia, PA 19101-7346



Kohls/Cap1
N56 W 17000 Ridgewood Drive
Menomonee Falls, WI 53051



Kohls/Capone
N56 W 17000 Ridgewood Dr
Menomonee Falls, WI 53051



Mercy Hospital
P.O. Box 504856
Saint Louis, MO 63150



Missouri Department of Revenue
P.O. Box 385
Jefferson City, MO 65105



Missouri Department of Revenue
P.O. Box 475
Jefferson City, MO 65105-0475



Olga Gonzales
041 Camino
Linares,



Onemain
Po Box 1010
Evansville, IN 47706



Onemain Financial
Po Box 1010
Evansville, IN 47706



PayPal Credit Credit Service
P.O. Box 960006
Orlando, FL 32896



Phoenix Financial Serv
8902 Otis Ave Ste 103a
Indianapolis, IN 46216



Portfolio
120 Corporate Blvd, Ste 1
Norfolk, VA 23502
        Case 20-40310          Doc 5   Filed 01/22/20 Entered 01/22/20 18:11:56   Main Document
Portfolio Recov Assoc                               Pg 9 of 11
150 Corporate Blvd
Norfolk, VA 23502



Portfolio Recovery Associates LLC
P.O. Box 12914
Norfolk, VA 23541



Progressive Direct Auto
P.O. Box 31260
Tampa, FL 33631



Progressive Leasing
256 W Data Drive
Draper, UT 84020



Reg Crdt Ser
12 West 12th St
Washington, MO 63090



Sallie Mae Bank Inc
Po Box 3229
Wilmington, DE 19804



Santander Consumer Usa
Po Box 961245
Ft Worth, TX 76161



Speedy Cash
Attn: Bankruptcy
P.O. Box 780408
Wichita, KS 67278



Spire
Drawer 2
Saint Louis, MO 63171



SSM Health
St Clare Hospital
P.O. Box 776236
Chicago, IL 60677



St Luke's Hospital
232 South Woods Mill Road
Chesterfield, MO 63017



State Farm Fire and Casualty Company
P.O. Box 853907
        Case 20-40310          Doc 5   Filed 01/22/20 Entered 01/22/20 18:11:56   Main Document
Richardson, TX 75085                               Pg 10 of 11


Sunrise Credit Service
260 Airport Plaza Blvd
Farmingdale, NY 11735



Syncb/Amer
4125 Windward Plaza
Alpharetta, GA 30005



Syncb/Care Credit
950 Forrer Blvd
Kettering, OH 45420



Syncb/Jcp
Po Box 965007
Orlando, FL 32896



Syncb/Land T
P.O. Box 965007



Syncb/Lin
4125 Windward Plaza
Alpharetta, GA 30005



Syncb/Tjx Cos
Po Box 965015
Orlando, FL 32896



Travelers Insurance
20 Allen Ave
STE 310B
Saint Louis, MO 63119



Usdoe/Glelsi
2401 International Lane Pob 7859
Madison, WI 53704



Wells Fargo Bank Nv Na
Po Box 31557
Billings, MT 59107



Wells Fargo National Bank
P.O. Box 660553
Dallas, TX 75266



/s/ Michael E. Doyel
Case 20-40310   Doc 5   Filed 01/22/20 Entered 01/22/20 18:11:56   Main Document
                                    Pg 11 of 11
